Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 1 of
                                      14




                  Exhibit F
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 2 of
                                      14



                                                                        1




       1              IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
       2
           Case No. 19-cv-874-RBJ-MEH
       3   ____________________________________________________________________

       4   WARNER RECORDS, INC., et al.,

       5         Plaintiffs,

       6   vs.

       7   CHARTER COMMUNICATIONS, INC.,

       8        Defendant.
           ____________________________________________________________________
       9

      10             Proceedings before MICHAEL E. HEGARTY, United

      11   States Magistrate Judge, United States District Court for the

      12   District of Colorado, commencing at 9:33 a.m., February 1,

      13   2021, in the United States Courthouse, Denver, Colorado.

      14   ____________________________________________________________________

      15   WHEREUPON, THE ELECTRONICALLY RECORDED PROCEEDINGS ARE HEREIN

      16   TYPOGRAPHICALLY TRANSCRIBED. . .

      17   ____________________________________________________________________

      18                            APPEARANCES

      19             MATTHEW J. OPPENHEIM and JONATHAN SPERLING,

      20   Attorneys at Law, appearing for the Plaintiffs.

      21   ____________________________________________________________________

      22                         STATUS CONFERENCE

      23

      24

      25



                           PATTERSON TRANSCRIPTION COMPANY
                           scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 3 of
                                      14



                                                                    2




             1                     APPEARANCES (continued)

             2            ANDREW H. SHAPIRO, ERIN R. RANAHAN,

             3   ALLISON H. HUEBERT, CESIE ALVAREZ and CRAIG JOYCE, Attorneys

             4   at Law, appearing for the Defendant.

             5

             6

             7

             8

             9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25



                          PATTERSON TRANSCRIPTION COMPANY
                          scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 4 of
                                      14



                                                                       71




             1   that you can run off some kind of software on a computer that

             2   you bring with you.

             3            MR. SHAPIRO:      Okay.

             4            THE COURT:     Keep it all internal to yourself.     I'll

             5   sit next to you or somebody and look at it, appropriately

             6   masked up, I guess, if I need to be, and then -- and then

             7   take a look for myself.     Okay?

             8            MS. RANAHAN:      And you're talking about only

             9   Mr. Abramov's or the whole? because that was count for

            10   Mr. Abramov, I believe.

            11            THE COURT:     The three custodians that Mr. Oppenheim

            12   is referring to.   Okay.

            13            MS. RANAHAN:      There is one more issue, Your Honor,

            14   if we could raise, and this is something you had denied

            15   without prejudice on earlier -- at an earlier time.        At our

            16   first very first initial teleconference with you, we raised

            17   that we needed to have -- as you know, plaintiffs are raising

            18   statutory damages of billions of dollars between this and the

            19   Florida case.   They have brought a certain number of works,

            20   11,000-plus works, and what you previously ordered as far as

            21   financial track by track was that we could get whatever was

            22   produced in the Cox case.

            23            The Cox case doesn't include 3- to 4,000 of the

            24   works that are only here in this case, and also, only covers

            25   a portion of the claim period at issue in this case.       So it



                          PATTERSON TRANSCRIPTION COMPANY
                          scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 5 of
                                      14



                                                                       72




             1   doesn't have anything from either 2015 or 2016.

             2             So we have a portion of the track level

             3   financial -- when I say track level, it means the works

             4   specifically for which plaintiffs are seeking 150,000 per

             5   work.   We have only a portion and only a truncated time

             6   period.   So we -- in the 30(b)(6), for instance, that we had

             7   on Friday, the witness was presented with this Cox data and

             8   was confused by why, you know, it wasn't for the full claim

             9   period and seemed to have not the works at issue.     And I

            10   have -- at least there are several reasons why it's

            11   appropriate now for us to try to come back to you and try to

            12   figure out how to revisit this.

            13             So first of all, I think you're -- one of your

            14   initial concerns was, we're not going to be presenting for

            15   11,000 works individual financial information to the injury,

            16   because it's not a realistic thing, which is -- I agree with

            17   that.

            18             But what we could do -- and I had a trial in March

            19   of 2020 against many of the publishers at issue in this case,

            20   where we had track level financials for every work for the

            21   whole claim period.     We were able to find certain examples

            22   that were the lowest or that didn't yield any financials, and

            23   I think specifically cross witnesses about those.

            24             THE COURT:     Are we losing the video?

            25             MS. RANAHAN:     So right now we don't have -- we



                           PATTERSON TRANSCRIPTION COMPANY
                           scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 6 of
                                      14



                                                                              73




             1   don't have full claim period financials for anyone, for any

             2   single work, and we also don't have the full scope of the

             3   works at issue.    There is, again, several thousand missing.

             4             So -- and also, of course, we would love our expert

             5   to be able to do a comprehensive synthesis of all the works

             6   at issue for the time period at issue.            And at present we

             7   can't have our expert do that either because he's, again,

             8   only given the work at issue in Cox.

             9             Plaintiffs have not agreed to do that because they

            10   say there is some burden involved, though, again, we haven't

            11   had any specific burden.      They were able to isolate this

            12   information to produce in Cox.       To suggest that they don't

            13   track on a song-by-song basis is just not realistic.              We've

            14   had -- we've had track by track produced in this case I'm

            15   referring to in March that us against the publishers.             They

            16   keep this information.     They keep -- it's like saying a food

            17   manufacturer is not going to track which product is making

            18   which money.   Of course, they track this data and it's very

            19   basic.   I know you've reiterated how important it is to have

            20   broad relevance and to be able to give us a chance to defend

            21   ourselves from billions of dollars of liability.

            22             And in the case in March where we were able to find

            23   some of those examples, the jury -- I know we've heard a lot

            24   about the billion dollar verdict, but in this case, the jury

            25   actually found the lowest, 750 per work in this case, and we



                           PATTERSON TRANSCRIPTION COMPANY
                           scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 7 of
                                      14



                                                                          74




             1   were able to use that financial data to cross some of them on

             2   it.

             3               So I -- I don't know if this is an appropriate

             4   venue to raise this.       I'm doing it because I think we need to

             5   do it sooner than later so that our expert can get it so that

             6   we can start having meaningful information in these

             7   depositions to ask about.        And you had made it very clear

             8   several times that it was without prejudice to see what we

             9   could do with the sampling information and then come back if

            10   we needed more.

            11               MR. OPPENHEIM:      Your Honor, I believe -- first of

            12   all, this reference to this other lawsuit in March, it wasn't

            13   an ISP case.     It was in no relation to this at all.    It was

            14   against a small individual website, individual owner, not a

            15   multibillion dollar company like Charter engaged in egregious

            16   conduct as they have here.        Put that aside, that case is not

            17   relevant.

            18               This issue was resolved I believe by you and then

            19   appealed to Judge Jackson, and I believe that Judge Jackson

            20   said it's inconceivable that a jury would examine the number

            21   of works individually and calculate damages separately on a

            22   work-by-work basis.       That might be defendant's litigation

            23   position, but it is unrealistic from a practical standpoint.

            24   And he went on.      That Judge Jackson rejected this, as I

            25   recall, and, you know, there is a significant burden to



                             PATTERSON TRANSCRIPTION COMPANY
                             scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 8 of
                                      14



                                                                              75




             1   pulling all of the individual data as to each of the tracks

             2   in this case.    So the idea was that they would -- they would

             3   get what had already been pulled and they got that.

             4              So I'm happy -- if they want to seek to reargue it

             5   and they want to rebrief it, we'll go back through all the

             6   briefing and what Judge Jackson said before and what the

             7   ruling was, but on the fly, that's my recollection.

             8              THE COURT:     No, but I don't think she's talking

             9   about --

            10              MS. RANAHAN:     (Inaudible).

            11              THE COURT:     Hold on, hold on, my turn.       I don't

            12   think she's talking about getting down into the weeds and

            13   going on a work-by-work basis.        She's talking about getting

            14   data that her expert can accumulate so they can present to

            15   the jury a cumulative argument as to what damages might be in

            16   the event the jury finds liability.         That's how I interpret

            17   it, I guess.

            18              MR. OPPENHEIM:      So she --

            19              MS. RANAHAN:     (Inaudible).

            20              MR. OPPENHEIM:      So, remember, we produced

            21   cumulative data on the record industry.            What I understand

            22   her asking for is saying, we only have track-by-track revenue

            23   data on 3- to 4,000 works.       We want track-by-track revenue

            24   data on the rest, on the other 6,000 works.           So she wants

            25   what she doesn't have already, which is, you know, one and



                            PATTERSON TRANSCRIPTION COMPANY
                            scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 9 of
                                      14



                                                                          76




             1   half times the work that was already done for the Cox case,

             2   which by the way, was not used in the Cox case by any expert

             3   or anybody.

             4               MR. SHAPIRO:     And, Your Honor, I will say as the

             5   person who took the deposition on Friday of their 30(b)(6)

             6   witness, when I showed him what we were permitted to use,

             7   which is just the list of works and the revenue related to

             8   those works from Cox, he was reasonably enough a little bit

             9   confused.     He was saying, Well, yes, some of these are the

            10   works in this case, but what is this list from, because I was

            11   asking questions about the damages they face.       And we were

            12   able to muddle through with a list from Cox, but given that

            13   they're seeking a lot of money from us, it shouldn't be that

            14   hard for them to give us the list of revenue from natural

            15   works in suit in this case.

            16               MS. RANAHAN:     And I will say, as far as Judge

            17   Jackson's ruling, he actually said -- he noted in his ruling

            18   that you had given us permission to come back after if we

            19   felt like we needed more information and that that was

            20   significant to his ruling.

            21               And as far as Cox, I disagree that we didn't use it

            22   at all.   I wasn't part of the Cox team, but I understand that

            23   we did.   But you also had noted in February, it would be

            24   insane of us to take the exact same damages approach that we

            25   took in Cox again here.        Of course, that didn't go as well,



                             PATTERSON TRANSCRIPTION COMPANY
                             scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 10 of
                                       14



                                                                              77




             1   which is why I'm citing that example to what happened in

             2   March, which as plaintiffs' counsel noted, you know, it is

             3   not relevant.    Of course it's relevant.          It's a situation

             4   where the jury is asked to decide what's fair, and we were

             5   able to come up with the best example we could find of, for

             6   instance, a work that had zero revenue for the whole period.

             7   And for us to be able to find those examples and distinguish

             8   high-value works from low-value works, we should have the

             9   right do that, as opposed to what happened in Cox, which is

            10   where --

            11              THE COURT:     Go ahead.

            12              MS. RANAHAN:     -- which is where the jury picked a

            13   number and they picked the billion and worked backwards from

            14   the billion.    We would rather have the jury look at these

            15   things as different values, which they're entitled to do and

            16   we're allowed to present, some of them worth with very

            17   little.    And if we can do -- if we can get data -- I mean,

            18   this is basic.     The litigating copyright cases for 16 years

            19   have never had a case where we can't get basic financial

            20   information about the works alleged throughout the claim

            21   period.    I mean, this is so incredibly basic and that we're

            22   trying to now be able to -- whether we spend all of our trial

            23   presenting every one to them or do some aggregate, this is

            24   absolutely critical for us to be able to defend against,

            25   again, a $2 billion case, where in the other case I'm



                            PATTERSON TRANSCRIPTION COMPANY
                            scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 11 of
                                       14



                                                                           78




             1   mentioning, the total damages for 200 works was 160,000.           So

             2   it can make a difference (inaudible) for to us get this

             3   financial data.

             4               MR. OPPENHEIM:      Your Honor, so two things.     One is,

             5   I understand the reason Mr. Cokakis (ph) in his deposition

             6   was confused is because nobody explained to him what the

             7   document was; that it was the revenue -- the track-by-track

             8   revenue data from the Cox case.         So that's why he was

             9   confused.     Mr. Shapiro didn't explain it to him, and so be

            10   it, that's what happens.

            11               MR. SHAPIRO:     Not correct.

            12               MR. OPPENHEIM:      Let me offer a suggestion.     Judge

            13   Jackson did leave open the possibility that if the defendants

            14   made a showing that it was needed down the road based --

            15   after a 30(b)(6) deposition, that they could make that

            16   showing in writing.       So why don't they brief it up and let's

            17   deal with it on the 22nd.        They submit a short letter brief,

            18   we're happy to respond and deal with it then.

            19               THE COURT:     Okay.    Well, I do think -- I agree

            20   sooner than later is important, and I think there is going to

            21   be probably some additional work to do on this particular

            22   endeavor with regard to damages, because damages are

            23   everything.

            24               What I'm doing right now -- this is probably

            25   unique, but I think it's appropriate -- I am communicating



                             PATTERSON TRANSCRIPTION COMPANY
                             scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 12 of
                                       14



                                                                              79




             1   with --

             2             MR. OPPENHEIM:      I'm sorry -- sorry.

             3             THE COURT:     That's okay.

             4             MR. OPPENHEIM:      I was -- go ahead.

             5             THE COURT:     You go ahead.

             6             MR. OPPENHEIM:      I had responded to what had been

             7   said, but then realized I had been muted, and so if I could

             8   just -- Judge Jackson, Your Honor, did say --

             9             THE COURT:     We heard you.     No, we heard you.      You

            10   weren't muted.

            11              MR. OPPENHEIM:     Oh, you did?        Okay, okay, thank

            12   you.

            13             THE COURT:     That's okay.

            14             MR. OPPENHEIM:      Apology.

            15             THE COURT:     Nobody was saying anything.        There was

            16   just quiet going on because I'm multitasking.           I'm -- I'm

            17   conferring with the Special Master.        I mean, I've never done

            18   this.   I've only used a Special Master once or twice in my

            19   life.   She's going to -- she's going to be with us all day on

            20   Monday and we're going to do this together, okay.           So you

            21   bring your lawyers and I'm going to bring my lawyer and have

            22   it out.

            23             And we -- here is the thing.            I mean, I'm bringing

            24   her in because I don't -- I'm not trying to bypass her, but I

            25   do recognize that this could be creating some inefficiencies



                           PATTERSON TRANSCRIPTION COMPANY
                           scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 13 of
                                       14



                                                                               80




             1   given the time -- the proclivities which you guys appealed

             2   what she's doing or what I'm doing.          So, you know, I guess

             3   desperate times call for desperate measures.

             4               So she and I and probably her associate will be

             5   here as the neutrals.       Anything -- we'll try to create a

             6   comprehensive list of what we discussed.            Anything not

             7   discussed is waived after that day.          So be prepared, I guess.

             8               Does anybody have any questions about that?            And

             9   we'll address this issue as well with regard to further

            10   production of financial information regarding the works at

            11   issue.

            12               MR. SHAPIRO:     The only question I have, Your Honor,

            13   and maybe we can always -- we can always follow up with an

            14   e-mail would be, we're all going to be tempted to put in

            15   (inaudible) in advance of this, because we're lawyers and

            16   that's what we want to do, and so we're happy do that, but

            17   maybe you could give some guidance as to what you're seeking

            18   in that regard because, of course, you know, we're all going

            19   to be -- they'll send you something and we'll send you

            20   something and they'll send you something and we'll all be

            21   trying to get the last word, et cetera.             So I'm just

            22   wondering what you're looking for in that regard, if

            23   anything.

            24               THE COURT:     Right.    So you're going to have an army

            25   of people go through all the discovery you've issued, look at



                             PATTERSON TRANSCRIPTION COMPANY
                             scheduling@pattersontranscription.com
Case 1:19-cv-00874-RBJ-MEH Document 408-7 Filed 03/10/21 USDC Colorado Page 14 of
                                       14



                                                                            94




             1                      TRANSCRIBER'S CERTIFICATION

             2   I certify that the foregoing is a correct transcript to the

             3   best of my ability to hear and understand the audio recording

             4   and based on the quality of the audio recording from the

             5   above-entitled matter.

             6

             7   /s/ Dyann Labo                          February 3, 2021

             8   Signature of Transcriber                     Date

             9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25



                          PATTERSON TRANSCRIPTION COMPANY
                          scheduling@pattersontranscription.com
